Exhibit 10.1









AGENCY AGREEMENT










THIS AGREEMENT (the “Agreement”) is made and entered into as of the 6th day of
January, 2005, by and between RX FULFILLMENT SERVICES, INC., having its
principal office at 9100 Southwest Freeway, Suite 130A, Houston, Texas 77074
(hereinafter referred to as RXFS) and VipMedRX having its principal office and
place of business at 8807 Colesville Rd, Suite 2, Silver Springs, MD 20910
(hereinafter referred to as "AGENCY").




WHEREAS, RXFS desires to engage the services of AGENCY as an independent sales
representative on the terms and conditions set forth herein, and AGENCY desires
to represent and sell products and services of RXFS on such terms and conditions
as set forth below.




NOW THEREFORE, in consideration of the promises and mutual benefits and
obligations of the parties, which are hereafter set forth, and the sufficiency
of which is hereby expressly acknowledged, it is hereby agreed as follows:




1.

Appointment of Agency.  RXFS hereby appoints AGENCY as its representative, and
AGENCY hereby agrees to act for RXFS as its exclusive sales agency for the
products and services, described in Exhibit A (“Products and Services”),
throughout the Territory, or otherwise defined area (the “Territory”) listed
within this Agreement.




1.1.

Territory.  The term “Territory” as used in the Agreement is defined to mean the
unique customer set serviced by VMRx and its affiliated entities as identified
in Exhibit B.  AGENCY may market in other territories from time to time, which
may be included within this agreement, with the written permission of RXFS on a
case-by-case basis.

1.2.




1.3.

Exclusivity.  During the term of this Agreement, RXFS will not appoint any other
person, firm, or corporations as a distributor, AGENCY, or sales representative
for the Products and Services within the Territory except providing for the fact
that RXFS has a first right of refusal to market its products and service
directly to end users.  




2.

Responsibilities of AGENCY.  Within the territory described in Paragraph 1,
AGENCY shall:




2.1.

Best Efforts to Market.  AGENCY agrees use its best efforts in marketing RXFS
Products and Services as described in Exhibit A which is incorporated herein as
though set out verbatim, in the Territory.  In order to develop the full sales
potential of the Territory, AGENCY agrees that it will perform at its expense
the duties describe in subparagraphs a. through b.




a.

Promotion and Marketing.  AGENCY shall engage in sales promotion activities in
the Territory, which promotion activities shall include but not be limited to,
prospecting, sales presentations, demonstrations, industry and association
convention attendance and distributing printed material supplied by RXFS to
current and potential customers.  The Products  and Services will at all times
be designated by their current names (as designated by RXFS) and identified as
the Products and Services of RXFS being offered for sale through AGENCY as an
Independent Sales AGENCY of RXFS.




b.

Coordination.  AGENCY will coordinate its sales efforts with RXFS.  To this end
AGENCY will:




(1)

Effectively and promptly follow up leads and referrals supplied by RXFS and keep
RXFS informed of the results;




(2)

Inform RXFS of all inquires and bid requests relating to the potential sale of
Products and Services;




(3)

Furnish RXFS with copies of all printed materials used by AGENCY which are not
supplied by RXFS and in which RXFS or the Products and Services are mentioned,
which must be approved in writing in advance by RXFS; and










(4)

Convey to RXFS any information, which may be of value to RXFS that may come to
AGENCY’s attention concerning market conditions, competition, pricing,
customers, and prospects.




2.2.

Pricing Orders.  AGENCY will adhere to RXFS then current published price lists
or special quotations authorized in writing by RXFS in soliciting orders for the
Products and Services; and, unless otherwise authorized by RXFS, all prices are
subject to change at any time prior to acceptance of an order or contract by
RXFS.




2.3.

General Conduct.  AGENCY shall adhere to, cooperate, and comply with RXFS sales
policies and programs. AGENCY will at all times conduct its business in a manner
that will reflect favorably on RXFS and its Products and Services and will not
engage in any deceptive, misleading, illegal or unethical business practice.




a.

Inspection.  RXFS shall have the right upon reasonable notice and during normal
business hours to visit AGENCY’s place(s) of business for the purpose of
verifying satisfaction by AGENCY of its duties under this Agreement.




2.4.

Competitive Activities.  AGENCY will not act as an AGENCY, employee, or in any
other manner for any Product and Services in the Territory, which compete,
directly or indirectly with the Products and Services specifically listed in
this Agreement.  AGENCY will disclose to RXFS the identities of all Agreements
for Products and Services, which it currently represents that may compete,
directly or indirectly with RXFS products and services specifically listed in
this Agreement.  AGENCY will notify RXFS of contemplated additions to such
representations prior to making new commitments.




a.

Additional Product or Service Lines.  If also handling additional product or
service lines, to give equal importance, emphasis and time to promoting RXFS
products or services.  




2.5.

Sales Quotas and Purchase Objectives.  AGENCY shall be expected to maintain a
sales volume deemed reasonable for its Territory, to be determined from a
monthly sales review conducted by RXFS and AGENCY through the first year of this
Agreement.  Within 30 days of the signing of this Agreement, AGENCY and RXFS
will conduct a Planning Session to establish definitive Purchase Objectives for
this Agreement.  Thereafter these Purchase Objectives will be reviewed and
revised as necessary annually.




2.6.

AGENCY Reports.  AGENCY agrees to make periodic reports to RXFS, as reasonably
requested by RXFS with respect to sales and potential sales, including available
information relating to conditions in the Territory and the financial status of
customers and potential customers.  AGENCY also shall report to RXFS such
information as is necessary to enable RXFS to supply Products and Services that
shall meet customer’s specifications, safety codes and similarly regulations and
requirements in the Territory.  AGENCY acknowledges that it is RXFS’S objective
to obtain “sole-source negotiated sales” whenever possible.




(1)

Monthly sales tracing report coinciding with the review of Purchase Objectives
outlined in Section 2.5 of this Agreement.  This report is to include the
following information regarding customers who have received shipments of RXFS
Products, delivery of RXFS Services, or are potential customers of RXFS:  name,
city, state, zip code; primary contact, phone number, fax number, email address,
website, year-to-date sales revenue by product or service, forecasted future
sales revenue by product or service, and other information that RXFS may require
from time-to-time.




2.7.

AGENCY’s Operations and Expenses.  Except as hereinafter specified, AGENCY shall
be responsible for all expenses incurred by it in connection with the
implementation and performance of its duties and obligations under this
Agreement, including but not limited to, the expenses incurred in fulfilling its
duties and responsibilities as provided in Paragraph 2; salaries for its
personnel; costs and expenses associated with establishing and maintaining its
sales organization and offices; advertising and promotion expenses and any and
all taxes, duties, tariffs or charges which may be imposed on the AGENCY in the
Territory.  Subject to written approval in advance by RXFS in advance for each
specific trip, RXFS shall reimburse AGENCY for its actual and reasonable travel,
room and board expenses incurred, while performing services under this Agreement
in the Territory areas which are outside of the AGENCY’s principal business or
residence, provided that AGENCY shall subject reasonable documentation for such
expenses.










2.8.

Compliance with the Law.  AGENCY agrees that in rendering services and in
carrying out its other duties under this Agreement, it shall neither undertake
nor cause or permit to be undertaken any activity which is illegal under the
laws of the Territory or of the United States of America.  




a.

AGENCY covenants and warrants to RXFS that any fees or commissions paid to or to
be paid to AGENCY under this Agreement are for AGENCY’s own account, and that
except as appropriate to carry out AGENCY’s duties set forth herein in a legal
manner, AGENCY has not, has no obligation to, and shall not, directly or
indirectly, give, offer, pay, promise to pay, or authorize the payment of money
or thing of value to any other person in connection with the transactions for
which commissions hereunder are to be paid.  AGENCY agrees not to take any
actions that would cause RXFS to violate any United States, State, and foreign
antitrust laws, Medicare and Medicaid Coverage Regulations and Requirements,
Safe Harbor Regulations, Anti-Kickback Statutes, Fraud and Abuse Laws.  AGENCY
further agrees and warrants that no officer, director, employee, or AGENCY of
AGENCY is an official of the Government.




b.

AGENCY understands and agrees that RXFS may comply with any legal provision
requiring disclosure, or any request from the United States Government or the
Government of the Territory to disclose, by affidavit or AGENCY as well as the
identities of AGENCY’s principal and the amount of any payment made or to be
made to AGENCY hereunder.




c.

AGENCY covenants and warrants that it shall make and keep books, records, and
accounts that, in reasonable detail, accurately and fairly reflect the
transactions performed by it hereunder and the dispositions of the commissions
paid to AGENCY pursuant to this Agreement.




d.

In the event of a material breach of AGENCY’s representations, warranties, or
obligations under this paragraph, this Agreement may be immediately terminated
by RXFS.  For the purposes of this paragraph, a material breach of
representation, warranty or obligation by AGENCY shall be such failure of
compliance or breach of this paragraph as may be determined by the arbitration
panel provided for in Paragraph 13 hereof, or as may in the reasonable opinion,
rendered after giving AGENCY a full opportunity to present its position as to
the relevant law and facts of independent counsel (i.e., counsel not previously
having represented RXFS) appointed by RXFS place RXFS  in jeopardy of civil or
criminal liability under the laws of the United States or the Territory.




2.9.

Orders.  AGENCY shall submit contracts and/or orders for Products or Services in
one of the following manners:




a.

By RXFS Web Site directly to RXFS;




b.

Via the US Postal Mail to the address in this Agreement; or




c.

By Fax to the Fax in this Agreement.




2.10.

Indemnification.  AGENCY will indemnify and hold RXFS harmless from any
liabilities or damages that RXFS may suffer by reason of AGENCY’S breach of any
representations or warranties made by AGENCY directly to customers or expressly
authorized in writing by AGENCY.




3.

Product and Service Pricing.  RXFS has the exclusive right to establish and set
all prices and pricing guidelines for its products and services.




3.1.

Payment Terms.  All products and services are sold to customers including all
normal, shipping, transportation, insurance and similar charges, which shall be
the responsibility of customer.  If shipments are made in installments, each
shipment shall be a separate and independent transaction and shall be invoiced
by RXFS and payable by customer separately.






S

Exhibit 10.1













3.2.

Proprietary Rights.  All patents and patent applications, trademarks, service
marks, copyrights, trade names, and other proprietary rights in and with respect
to RXFS Products or Services are and will remain exclusively the property of
RXFS.  During the term of this Agreement, AGENCY may indicate that it is an
authorized AGENCY of RXFS and may use the trademarks, service marks, logos,
symbols, and trade names of RXFS applicable to RXFS Products or Services in
connection with AGENCY’s distribution and sale of RXFS Products or Services in
the Territory in accordance with the terms of this Agreement.  All use of such
trade names, trademarks, logos, and symbols shall be immediately discontinued
upon the termination of this Agreement.  AGENCY shall not remove from, alter, or
add to any trade name, label, logo, decal, trademark, patent number, or serial
number affixed by RXFS to any of RXFS Products.  AGENCY shall not directly or
indirectly obtain or attempt to obtain at any time any right, title or interest
by registration or otherwise in or to the trade names, trademarks, symbols, or
designations owned or used by RXFS.  AGENCY shall notify RXFS of any use of RXFS
trademark or trade name, which comes to its attention that may infringe upon
RXFS rights and shall cooperate at RXFS expense in any prosecution of such
infringement.




4.

COMPENSATION.  




4.1.

Commission Payments.  In consideration for the sales and promotion efforts of
AGENCY, RXFS will pay AGENCY a commission on all collected revenue from the
sales of Products and Services delivered to customers in the Territory if such
deliveries are the result of firm orders or sales contracts signed by the
customer and RXFS during the term of this Agreement and all commission payments
shall survive termination of this Agreement.  Such commission shall be equal to
the applicable percentage as set forth below of the net revenues invoiced on
sales of the Products in the Territory.  Net revenues for the purpose of
determining commissions are the gross sales price of the products and services
ordered, sold to, invoiced to, and collected from customers in the AGENCY’s
Territory, less contractual discounts, expense charges, shipping charges, and
applicable taxes.  




RETAIL COMMISSION SCHEDULE:




 

Pharmaceutical Products

 Commission

5.0%




 

Specialized Dispensing Systems

Commission

5.0%




 

Durable Medical Equipment

Commission

3.0%




 

Consultant Pharmacist Services

Commission

0.5%




a.

Eligibility for Commissions After Termination.  Commission payments will survive
the termination of this Agreement as follows:




(1)

Contracts and Orders.  RXFS will pay AGENCY commission payments on all collected
sales for Products and Services provided under sales contracts executed in the
AGENCY’s Territory during the term of this Agreement for the term of the
Contract between RXFS and the Customer.




4.2.

Payment. Except as provided herein or otherwise agreed to in writing on an
individual order basis, commission payments in respect to Products and Services
sold will be due and payable to the AGENCY on or before the 20th day following
the end of the calendar month in which RXFS receives payment from the sale of
such Products and Services.  Any reduction in commissions, such as may result
from a return of products, will be deducted from subsequent commission payments,
and any balance not so repaid within 60 days after termination of this Agreement
will be repaid by AGENCY in cash upon demand.













4.3.

Advances/Draws. RXFS may advance funds from time-to-time, at its discretion, to
the AGENCY for various development and marketing expense.  Any advance of funds
paid shall be deducted from the commissions earned or if such commission are
insufficient, shall be repaid upon demand by RXFS.




4.4.

Statements and Records.  

a.

Each remittance of commissions will be accompanied by a statement, certified to
be correct by an officer of RXFS, showing the commissions accrued and
adjustments for the preceding calendar quarter and any other information
necessary in order for the proper determination of the amount of commissions
payable under the terms of this Agreement.




b.

RXFS shall establish and maintain full, true and accurate books and records
containing information, which may be necessary for the purpose of showing the
commissions payable to the AGENCY.  Such records shall be maintained by RXFS at
its principle offices in the United Sates, and said records shall be open at all
reasonable times, for a period of (5) years following the end of the calendar
quarter to which they pertain, for inspection by an independent public
accountant obtained by the AGENCY in order to verify the statements of RXFS and
the commissions which shall been remitted to the AGENCY.  Any information
obtained as a result of any such inspection shall be maintained in confidence by
such public accountant and by the AGENCY and shall be disclosed only to such
extent as may be require in order for the AGENCY to enforce its rights to
receive commissions as provided in this Agreement.




5.

Duties and Responsibilities of RXFS.  RXFS shall:

6.




6.1.

Support Services.  RXFS will provide the following support services for the
benefit of AGENCY: email account, marketing materials, business cards, and other
support services that may be deemed necessary from time to time.




6.2.

Pricing Schedule.  Maintain a current Product Pricing Schedule for all standard
items and services.




6.3.

Sales and Service Assistance.  Provide sales and technical assistance to AGENCY,
including but not limited to providing sales leads for potential customers
within the territory who contact RXFS directly.




6.4.

Technical Support.  RXFS will provide technical support to AGENCY on application
problems relating to the Products and Services.




6.5.

Sales and Technical Information.  RXFS will provide AGENCY with sales and
technical information regarding the Products at RXFS sole expense and in
quantities and volume to be established by RXFS.  All such items and material
provided by RXFS to AGENCY shall remain the property of RXFS, and shall be
returned to RXFS by AGENCY when RXFS so requests, but in no event late that the
effective date of termination of this Agreement.




6.6.

Demonstrations and Briefings.  As reasonably requested by AGENCY, RXFS from time
to time shall arrange for introductory briefings and demonstrations with respect
to the Products and Services, as well as more advanced programs depending on
specific Products and Services under consideration and the nature of the
promotion, sale and other services to be performed by AGENCY with respect
thereto, so as to familiarize AGENCY with the use and applications of the
Products and Services and to facilitate AGENCY’s performance of its duties
hereunder.  RXFS and AGENCY may consult from time to time and review the nature
and content of such briefings and programs to determine whether they are
accomplished their purposes and whether improvements can be made thereto. Such
briefings and programs may take place at RXFS principal place of business, or
may be conducted at the AGENCY’s principal place of business or elsewhere in the
Territory, as the parties agree to be most appropriate under the circumstances.
 RXFS shall bear the cost of arranging and conducting such programs, including
the cost of its personnel, and AGENCY shall likewise bear its own costs and
expenses.  Subject to advance written approval by RXFS for each such trip, RXFS
will reimburse AGENCY for reasonable travel and living expenses actually
incurred in connection with such programs.



S

Exhibit 10.1













6.7.

Technical Assistance.  RXFS shall provide and make available expert personnel
and technical assistance, in the manner and at the time RXFS considers
appropriate under the circumstances, to follow-up AGENCY’S promotion and sales
activities, as described in Paragraph 2.6, and to fulfill customer order or
contract requirements.  RXFS shall be solely responsible for the design,
development, supply production and performance of its Products and Services, and
the performance of its expert personnel and the furnishing of technical
assistance.  




6.8.

Order Information. RXFS will provide information to AGENCY on price, delivery,
scheduling and servicing problems, sales orders, order status, and invoices.  




6.9.

Quality of Products and Services.  RXFS will assume all responsibility for the
quality and performance of its Products and Services and not hold AGENCY
responsible for expenses related to the exchange or return of sub-standard,
defective products or refunds to Federal, State and other third party payers
resulting from denials, overpayments, billing errors, audits, or prepayment
review.




6.10.

Product Limited Warranty.  RXFS warrants that all RXFS Products and Services
sold hereunder shall, at the time of shipment to customer, conform to RXFS
and/or the manufacturer’s or suppliers standard specifications and shall be free
from defects in material and workmanship.




6.11.

Indemnification.  RXFS will indemnify and hold AGENCY harmless from any
liabilities or damages that AGENCY may suffer by reason of RXFS breach of any
representations or warranties made by RXFS directly to customers or expressly
authorized in writing by RXFS.




6.12.

Order Fulfillment.  RXFS shall use its best efforts to meet the delivery dates
for Products and Services requested by customers or potential customers in
contracts or orders delivered to RXFS and otherwise to fulfill its commitments
pursuant to orders and services delivered to and accepted by RXFS hereunder.




7.

Term and Termination.




7.1.

This agreement shall become effective upon its execution and shall continue for
one (1) year from the date first above written unless sooner terminated as
hereinafter provided.  It shall continue in full force and effect from term to
term thereafter unless terminated by either party by 60 days prior written
notice to the other party as hereinafter set forth.

7.2.




7.3.

This Agreement may be terminated by either party upon sixty (60) days written
notice any time after the first anniversary of this Agreement.

7.4.




7.5.

Cause.  Notwithstanding any above provision, either party may terminate this
Agreement at any time upon thirty (30) days written notice for cause; that is,
for failure of either party to comply with any of the terms of this Agreement.




7.6.

Rights.  Upon termination, all trade names, patents, designs, drawings,
engineering or other data, photographs, samples, demonstration equipment,
literature, and sales aids of every kind specific to RXFS, shall remain the
property of RXFS, the same items specific to AGENCY shall remain the property of
AGENCY and AGENCY or RXFS shall prepare all such in its possession with
reasonable promptness for shipment, F.O.B. shipping point, as may be directed by
either company.  Neither company shall make or retain copies of any
"confidential" information with which it may have been furnished hereunder.




7.7.

Termination for Default.  If either party defaults in the performance of this
Agreement, including, but not limited to, failure of AGENCY to meet the Purchase
Objectives, the other party may give written notice to the defaulting party
specifying the nature and extent of the default and the defaulting party shall
have thirty (30) days thereafter to cure such default.  If such default is not
cured within the thirty (30) day period, the aggrieved party, by written notice,
may declare this Agreement immediately terminated for default.  If during the
term of this Agreement either party is adjudged bankrupt or insolvent, makes an
assignment for the benefit of its creditors, or has a receiver appointed for it
or any of its properties, the other party shall have the right to terminate this
Agreement immediately upon written notice to such party.













7.8.

Unfilled Orders.  In the event of, and upon termination of this Agreement, RXFS,
at its option, may cancel all unfilled orders of AGENCY for the Products or
Services outstanding as of the date on which the termination notice is given.




7.9.

Return of Property.  Upon expiration or termination of this Agreement for any
reason, all property, data, and Confidential Information of RXFS in AGENCY’s
possession or control shall be returned to RXFS within thirty (30) days.




7.10.

Non-Solicitation.  For a period of one (1) year after the termination of this
Agreement, AGENCY shall not solicit any customers and/or clients of RXFS for any
products or services specifically provided by RXFS under this Agreement.  RXFS
shall be entitled to enforce this clause in any court and/or manner provided for
under law, including the right to seek injunctive relief.  AGENCY shall be
responsible for all cost and/or damages incurred by RXFS in the enforcement of
its rights under this Agreement, including but not limited to, reasonable
attorney’s fees.  




7.11.

No Additional Remedies.  It is expressly understood and agreed that the rights
of termination and non-renewal as provided in this Agreement are absolute and
that both parties hereto have considered the making of expenditures in preparing
for the performance of this Agreement and possible losses and damages incident
and resulting to them in the event of its termination or non-renewal.
 Therefore, in agreeing to the terms of this Agreement, including termination
and non-renewal herein, it is with full knowledge of such possibilities, and
except as provided herein, neither party hereto shall be responsible to the
other for compensation, damages, or otherwise by reason of such termination or
non-renewal either party hereto shall be free to solicit and sell to any
customer accounts without restriction.




8.

Notices.  Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered to a courier for overnight or next business day
delivery or registered or certified mail, postage prepaid, to the party
notified, addressed to such party at its address appearing herein, or such other
address as such other party may have substituted by written notice to the other.




9.

Assignment.  AGENCY’s rights obligations under this Agreement are not
assignable, in whole or in part, either either voluntarily or by action of law,
without the prior written consent of the Company.  Any attempted assignment is
in violation of this Agreement and shall be void.




10.

Waiver.  Any waiver, at any time, of any of the terms and conditions of this
Agreement, shall not constitute or be deemed a modification, cancellation or
waiver of the same or other terms and conditions at any time thereafter.
 Additionally, the failure or delay of either party to exercise any right
hereunder shall not be deemed to be a waiver of such right, and the delay or
failure of either party to terminate this Agreement for breach or default shall
not be deemed to be a waiver of the right to do so for that or any subsequent
breach or default or for the persistence in a breach or default of a continuing
nature.




11.

Entire Agreement.  Other than as specifically referred to herein, this Agreement
constitutes the entire Agreement between the parties hereto and cancels and
supersedes all previous agreements, either express or implied, between the
parties with respect to the subject matter hereof.  Any modifications or
amendments to this Agreement must be in writing and signed by both parties
hereto.




12.

Force Majeure.  Neither Party shall not be liable for delays in delivery or
failure to manufacture or deliver Products or otherwise to perform any
obligation due to either party under this Agreement due to any cause beyond RXFS
reasonable control, such as an act of God, act of civil or military authority,
labor dispute, fire, riot, civil commotion, sabotage, war, embargo, blockage,
flood, epidemic, power shortage, or when due to governmental restriction or
shortage or delay in delivery of raw materials or components.




13.

Applicable Law.  The parties agree that this Agreement shall be governed by and
construed under the internal laws of the State of Texas, as applicable to
agreements made and to be performed in such state, without regard to principles
of conflicts of law.






S

Exhibit 10.1













14.

Arbitration. Except for actions to protect Proprietary Rights and to enforce an
arbitrator's decision hereunder, all disputes, controversies, or claims arising
out of or relating to this Agreement or a breach thereof shall be submitted to
and finally resolved by arbitration under the rules of the American Arbitration
Association ("AAA") then in effect.  There shall be one arbitrator, and such
arbitrator shall be chosen by mutual agreement of the parties in accordance with
AAA rules.  The arbitration shall take place in Harris County, Texas.  The
arbitrator shall apply the laws of the State of Texas to all issues in dispute.
 The findings of the arbitrator shall be final and binding on the parties, and
may be entered in any court of competent jurisdiction for enforcement.  Legal
fees shall be awarded to the prevailing party in the arbitration.




15.

Independent Contractor.  AGENCY is an independent contractor and not an agent or
employee of RXFS, and will not hold itself out as, or give any person reason to
believe that it is, an agent, partner, joint venturer, or employee of RXFS.  As
an independent contractor, AGENCY hall not acknowledge or accept orders on
behalf of RXFS or make any representations or warranties of any kind on behalf
of RXFS.  AGENCY is not authorized to waive any right or to incur, assume or
create any debt, obligation, contract, or release of any kind in the name of or
on behalf of RXFS.  AGENCY and its AGENCY’s and employees shall not be entitled
to any benefits, privileges, or compensation given or extended by RXFS to RXFS
employees.  All sales representatives, other AGENCY’s, and employees of AGENCY
shall be deemed AGENCY’s employees exclusively, and the entire management,
direction, and control thereof shall be vested exclusively in AGENCY.




16.

Warranties.  By execution of this Agreement, AGENCY represents and warrants to
RXFS (RXFS being entitled to rely fully upon such representation) that (i) the
individual(s) signing this Agreement has full and complete individual and/or
corporate authority to enter into this Agreement, (ii) that the officer(s)
executing on behalf of AGENCY is duly empowered to so execute and as of the date
of his/her signing, holds in good standing the office indicated and (iii) that
AGENCY intends to be legally bound by the terms set forth herein.




17.

Headings.  The paragraph headings contained herein are for convenience only and
are not to be construed as part of this Agreement.




In witness whereof, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed by their duly authorized officers on the
date first above written.







SALES AGENCY:

COMPANY:






VipMedRX:

R

X FULFILLMENT SERVICES, INC.:



8807 Colesville Rd, Suite 2,

9100 Southwest Freeway, Suite 130A

Silver Springs, MD 20910

Houston, TX 77074

202.528.6262  Phone / 301.565-4349 Facsimile

713.776.8984 Phone/713.988.7034 Facsimile










By

//s// Ernest L. Carter, Jr

By

//s// Daryl K Webster

     



    

Ernest L. Carter, Jr., CEO

Daryl K. Webster, CFO









S

Exhibit 10.1






EXHIBIT A.




PRODUCTS AND SERVICES







RXFS provides incentive for sales of the following products and services to
long-term care facilities, child or juvenile facilities, prisons, or other
closed-door contract sales opportunities:




·

Pharmaceutical Products

·

Specialized Dispensing Systems

·

Durable Medical Equipment

·

Consultant Pharmacist Services

PHARMACEUTICAL PRODUCTS

FDA-approved prescription drugs, including injectable drugs, intravenous
admixtures, vaccines, enteral and parenteral nutrition products, generic
medications, nonprescription drugs prescribed by an authorized prescriber, and
medications compounded for unique patient care needs.

SPECIALIZED DISPENSING SYSTEMS

Numerous residents, multiple medications, and varying schedules - It's no wonder
medication passes are the most difficult part of a long-term care-giver's day.
RXFS believes that the distribution of medications in long-term care settings
must rely on specialized dispensing systems that improve the quality of care by
helping guarantee that residents receive the right drugs in the right doses at
the right time.  Diverscare believes that Med passes don't have to be
time-consuming, tedious, or treacherous.  With the Company’s dispensing system,
the pharmacist premeasures doses and packages medications for residents' daily
consumption. These doses are then placed in mobile medication carts with
compartments that organize each patient's medications. Dosing and packaging are
customized to meet the unique needs of individual patients and specific
long-term care settings.  This provides the three (3) greatest benefits to
long-term care patient/drug interactions:




Increase Efficiency - Pass medications quickly by eliminating time spent setting
up med passes. No more fumbling with foil punch cards or pill bottles. RXFS’s
simple system organizes each resident's medications so caregivers can quickly
dispense the prescribed meds at the correct time.




Eliminate Errors - To protect the facility from medication errors, meds are
preloaded in color-coded cassettes. Each color indicates time of day. Cassettes
are rotated after each pass for at-a-glance assurance that all meds have been
given accurately.




Detect Tampering - RXFS’s cassettes feature tabs that fracture when opened. This
ensures any tampering is immediately detected.




RXFS also provides the following dispensing services:




Regular and Emergency (24-hour-a-day) Dispensing - Drug products are delivered
at regular intervals daily, and emergency deliveries should take place within
two hours of receipt of the medication order.




Return of Unused Products for Credit  -  In states in which the practice is
allowed, nursing homes and other long-term care facilities are allowed to return
properly packaged unused medications for credit to long-term care pharmacists.




Proper Disposal of Controlled Substances - To prevent abuse, nursing homes are
required to track all controlled substances.  The Company assists the homes with
this function by making certain that controlled substances are disposed of
properly and the disposal is recorded.



S

Exhibit 10.1







DURABLE MEDICAL EQUIPMENT

RXFS provides medical related equipment and supplies for patients to assist them
in achieving a better standard of living when dealing with issues related to
limited mobility due to illness, injury, or age.  Equipment items supplied
include standard care items such as wheelchairs, walkers, or canes, as well as
specialized or custom designed wheelchairs or orthopedic devices.  Many other
assistive devices are also provided such as reachers, adjustable beds, bedpans,
and other items.   The Company also provides devices and tools to help with
therapy and rehabilitation due to illness, accident, or injury. 

CONSULTANT PHARMACIST SERVICES

Consultant pharmacist services are essential to the Company’s clients. These
unique services produce a benefit that assures residents of nursing homes and
other long-term care facilities will receive cost-effective optimal drug
therapy.  By itself, a drug is not beneficial to a patient; it benefits the
patient only when it produces the best possible health outcomes.  Our consultant
pharmacist services make certain that this happens by focusing on the patient –
not just the drug.  The following is a brief overview of these services:




Drug Regimen Review (DRR). Monthly DRR for every nursing home resident is
required by federal law; this is a minimum for the Company’s pharmacists, who
routinely practice ongoing monitoring, with interventions when appropriate.  DRR
encompasses a range of activities designed to guarantee that patients receive
the proper medications at the right time in the correct doses. It is an ongoing
and systematic process to assure quality. The RXFS pharmacist begins by
collecting information on the resident's medical history, diagnosis, treatments,
physician orders, laboratory tests, medication history, diet, and care plan. The
resident's complete medical record is examined to determine (a) the
appropriateness of the prescribed drugs, (b) potential or actual drug-drug
interactions, drug-disease, or drug-food interactions, and (c) the
appropriateness of the dosages and the intervals at which the medication is to
be taken.




While review of the complete medical record is important to drug regimen review,
accurate assessment depends on close contact with the patient. In this way, DRR
is truly patient centered. Adverse drug reactions such as confusion, anorexia,
and movement disorders are often subtle, and the long-term care pharmacist must
visit with the patient to determine the presence and cause of these conditions.
Timely visits also alert the long-term care pharmacists to emerging problems
that can then be addressed before they fully manifest. This constant vigilance
improves the patient's quality of life and ensures cost-effective care.




DRR also succeeds because it is comprehensive and interdisciplinary. It takes
into account the entire spectrum of patient care, from diet to exercise to
physician orders, because drug therapy affects and is impacted by all of these.
Isolated findings may be misleading if not considered in the context of the
resident's total care plan.




Interventions Following DRR. Once comprehensive DRR uncovers a potential or
actual problem with a resident's therapy, one or more of several interventions
by the long-term care pharmacist may be indicated. Alternative AGENCY’s can be
substituted for existing medications, drugs can be added or deleted from the
regimen, doses can be modified, or therapeutic interchange can occur.




Utilization Management. Like DRR, utilization management encompasses a range of
interventions by the long-term care pharmacist that promote high-quality,
cost-effective care. All of these interventions rely on long-term care
pharmacists' ongoing monitoring of therapeutic outcomes; in other words, every
activity moves toward the clinical and quality-of-life goals outlined in the
patient's specific care plan. The Company provides the following utilization
management programs and strategies:




Formulary development and management. Formularies, which guide utilization of
the drugs within certain therapeutic classes, should be required. The formulary,
however, should not be simply a list of drugs; rather it should provide
guidelines for when a certain drug should be used to treat a certain ailment.
The Company’s pharmacists work with physicians on the pharmacy and therapeutics
(P and T) committees of nursing homes to develop a formulary based on
therapeutic value and cost containment. Without such a formulary, lower cost but
therapeutically inappropriate medications could lead to higher drug and other
health care costs in the future.









S

Exhibit 10.1













Once the formulary is developed, it must be managed. Clear lines of
communication between long-term care pharmacists and prescribing physicians
allow them to discuss the appropriateness of a certain medication for a
particular patient. In some cases, therapeutic interchange should occur. When
the physician and the pharmacist determine that a nonformulary drug is best for
the patient, a formulary override is typically approved.




Therapeutic interchange follows readily from careful formulary development. Once
the therapeutic value of certain medications for the treatment of specific
conditions is well established by the institution's P and T committee,
cost-effective therapeutic interchange can occur without controversy.




Generic substitution, when appropriate, should be encouraged under the long-term
care pharmacy benefit. Generic substitution decreases drug product costs when
the long-term care pharmacist recommends replacement of a more costly brand-name
medication with a less costly but therapeutically equivalent generic medication.




Drug use evaluation (DUE)/Drug utilization review (DUR) is a systematic ongoing
program in which the long-term care pharmacist reviews patterns of drug use in a
long-term care facility and then assesses the appropriateness of such patterns
against established standards. DUE/DUR helps the long-term care pharmacist
identify problems within the long-term care facility.




Disease management draws on long-term care pharmacists' expertise in drug and
non-drug interventions. By working with other health professionals, they can
help assure conformity to published therapeutic guidelines for the treatment of
chronic diseases. This attention to the patient's overall health, not just the
effect of drug therapy in isolation, makes the long-term care pharmacist
especially valuable in improving the quality of care and preventing costly acute
interventions for nursing home residents.




In-service Training Programs -  The Company provides in-service training
programs delivered by its long-term care pharmacists. These pharmacists
regularly conduct training and education programs for other health professionals
to improve drug therapy in the long-term care facility. These programs include
training nurses to monitor patient outcomes, identify side effects of
medications, and administer residents' drugs properly; discussing drug-food
interactions with dietitians; educating staff on the most efficient procedures
for handling medications and medication records; and other programs.




Continuous Quality Improvement Programs (CQI)  -  RXFS pharmacists participate
in continuous quality improvement programs with the facility.  CQI programs
allow pharmacists a vehicle to monitor the complete system of medication
delivery to the patient.  By establishing and monitoring indicators of service,
they ensure that safe and cost-effective medication ordering, supply, storage,
and administration continues.  This prevents medication errors and controls
health care costs.




Interdisciplinary Care Planning  -  Interdisciplinary care planning brings
health professionals together on a regular basis to discuss the care of
individual patients.  The Company’s long-term care pharmacists offer their
assessment of residents' drug therapy and therapeutic goals and can learn from
physicians, nurses, dietitians, and others about patients' conditions and
progress. Interdisciplinary care planning brings the patients' medical records
to life; it permits everyone who cares for a specific patient to discuss
conditions and behaviors that a medical record alone cannot capture.

Technological Supports and Documentation

The Company currently documents the consultant pharmacist services it performs
in the patient's medical record.  As part of this process, the Company and the
facility can document certain outcomes.  For example, decreased use of
psychoactive medications, when appropriate, has been shown to reduce residents'
falls and even mortality.  These documentation mechanisms enhance the ability of
its pharmacists to standardize documentation of specific patient outcome
measurements to payers.

 



S

Exhibit 10.1






EXHIBIT B.




TERRITORY







The following list is the territory as defined by VMRx and RXFS:




Members of the National Medical Association that utilize VMRx Services




*NetViewMD and its associated web clients




Licensed Medical Professionals contracted to VMRx within the states that VMRx
does business.







Additional customers may be added from time to time to this Exhibit.






















* Due to the unique nature of this customer, VMRx commission shall be at a rate
of 2% versus the normal rates referred to in Section 4.1 of the Agreement.



S